
	

113 S867 IS: Medicare Prescription Drug Program Integrity and Transparency Act of 2013
U.S. Senate
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 867
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2013
			Mr. Pryor (for himself,
			 Mr. Moran, Mr.
			 Wicker, and Mr. Boozman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for pharmacy benefits manager standards under the Medicare prescription
		  drug program, to establish basic audit standards of pharmacies, to further
		  transparency of payment methodology to pharmacies, and to provide for
		  recoupment returns to Medicare.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Prescription Drug Program
			 Integrity and Transparency Act of 2013.
		2.Pharmacy
			 benefits manager standards under the Medicare program
			(a)In
			 generalSection 1860D–12(b) of the Social Security Act (42 U.S.C.
			 1395w–112(b)) is amended by adding at the end the following new
			 paragraphs:
				
					(7)Pharmacy
				benefits manager transparency and proper operations requirements
						(A)In
				generalEach contract entered into with a PDP sponsor under this
				part with respect to a prescription drug plan offered by such sponsor shall
				provide that the PDP may not enter into a contract with any pharmacy benefits
				manager (referred to in this paragraph as a PBM) to manage the
				prescription drug coverage provided under such plan, or to control the costs of
				the prescription drug coverage under such plan, unless the PBM satisfies the
				requirements described in subparagraph (B).
						(B)RequirementsThe
				requirements described in this subparagraph are as follows:
							(i)Proper audit
				proceduresThe following shall apply to each audit of a pharmacy
				conducted by or for the pharmacy benefits manager with respect to such
				prescription drug plan:
								(I)Assuring
				recoveries to Medicare
									(aa)The PBM (or
				auditing entity) shall disclose the amount of each payment recovered pursuant
				to the audit to the PDP sponsor with a copy to the pharmacy.
									(bb)Any payment
				recovered by the PBM (or auditing entity) pursuant to the audit shall be
				returned to the PDP sponsor.
									(II)Assuring
				clinical decisions in audits
									(aa)In
				the case the audit involves clinical or professional judgment, the audit shall
				be conducted by, or in consultation with, a pharmacist licensed in the State of
				the audit or the State board of pharmacy.
									(bb)The pharmacy,
				practice site, or other entity may use a nursing home’s medication
				administration record (MAR), the records of a hospital, physician,
				rehabilitation facility, State-licensed healthcare facility, or other
				authorized practitioner to validate the pharmacy records and any legal
				prescription (one that complies with State Board of Pharmacy requirements) may
				be used to validate claims submitted by the pharmacy in connection with
				prescriptions, refills, proof of delivery, or changes in prescriptions during
				any phase of the audit, including appeal.
									(III)Assuring
				proper procedures
									(aa)The PBM (or
				auditing entity) may not apply recordkeeping or other requirements on the
				pharmacy that are more stringent than such requirements applied under Federal
				law or the State law involved.
									(bb)The PBM (or
				auditing entity) shall accept all pharmacy prescription records related to the
				audit in an electronic format or other digital media.
									(cc)The PBM (or
				auditing entity) may not, pursuant to the audit, disallow the entire payment
				with respect to a claim submitted by the pharmacy because of a clerical or
				recordkeeping error (such as a typographical error, scrivener's error, or
				computer error) if there is an absence of intent to commit fraud, as defined in
				section 1347 of title 18, United States Code. In the case of errors that have
				no financial harm to the patient or plan, the PBM shall not assess any
				chargebacks.
									(dd)The PBM (or
				auditing entity) may not use extrapolation or other statistical expansion
				techniques in calculating any recoupment or penalty pursuant to the
				audit.
									(ee)The period
				covered by the audit may not exceed 2 years from the date the claim involved
				was submitted to, or adjusted by, the PBM (or auditing entity).
									(ff)The PBM (or
				auditing entity) shall have in place a written appeals process that affords the
				pharmacy a minimum of 60 days to respond to the auditor findings, shall include
				procedures for appeals from preliminary reports and final reports related to
				such audit, and shall permit the pharmacy to introduce any documentation which
				would validate a claim contested in the audit until the final written decision
				is issued on appeal.
									(ii)Business
				practice predictabilityA PBM shall provide a particular
				aggregate average reimbursement rate for generics or a maximum average discount
				off of an accepted pharmaceutical pricing benchmark for multi-source generics
				as a whole (often referred to as a generic effective rate) and
				provide a process for the generic effective rate to be appealed. For the
				purposes of this rate or benchmark amount, the PBM shall utilize a
				pharmaceutical pricing benchmark published by a nationally available
				compendium. The aggregate average reimbursement rate for generics (generic
				effective rate) shall be calculated using the actual amount paid to the
				pharmacy (typically the amount of reimbursement to the PBM plus the patient
				co-pay), excluding the dispensing fee, shall not be calculated solely according
				to the amount allowed by the plan, and shall include all generics dispensed,
				regardless of whether they are subject to MAC pricing.
							(iii)Protecting
				patient and claims related dataA PBM shall adhere to the
				following criteria when handling personally identifiable utilization and claims
				data or other sensitive patient data:
								(I)A PBM may not
				transmit any personally identifiable utilization or claims data to a pharmacy
				owned by a PBM if the plan enrollee has not voluntarily elected in writing or
				via secure electronic means to fill that particular prescription at the
				PBM-owned pharmacy.
								(II)A PBM may not
				require that a plan enrollee use a retail pharmacy, mail order pharmacy,
				specialty pharmacy, or other pharmacy entity providing pharmacy services in
				which the PBM has an ownership interest or that has an ownership interest in
				the PBM or provide an incentive to a beneficiary to encourage the individual to
				use a retail pharmacy, mail order pharmacy, specialty pharmacy, or other
				pharmacy entity providing pharmacy services in which the PBM has an ownership
				interest or that has an ownership interest in the PBM, if the incentive is
				applicable only to such
				pharmacies.
								.
			(b)Disclosure and
			 regular update of prescription drug reimbursementSection
			 1860D–12(b) of the Social Security Act (42 U.S.C. 1395w–112(b)) is amended to
			 read as follows:
				
					(6)Disclosure and
				regular update of prescription drug reimbursementEach contract
				entered into with a PDP sponsor under this part with respect to a prescription
				drug plan offered by such sponsor shall provide that the sponsor or
				subcontractor of such sponsor shall—
						(A)disclose to a
				pharmacy, at the time when a contract is offered, the methodology and actual
				per unit reimbursement amount for each covered drug for each such pharmacy;
				and
						(B)not less
				frequently than once every 7 days, beginning with an initial update on January
				1 of each year—
							(i)update such
				reimbursement amount to accurately reflect the market price of acquiring the
				drug; and
							(ii)disclose to each
				contracted pharmacy such methodology and reimbursement
				amounts.
							.
			(c)Effective
			 dateThe amendments made by this section shall apply to plan
			 years beginning on or after January 1, 2015.
			
